DETAILED ACTION
Claims 1-20 are pending. Claims 1, 7, 10, and 15 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on November 3, 2021.  As directed by the amendment: claims 1, 7, 10, and 15 have been amended.  Thus, claims 1-20 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections.
Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive. 
Applicant argues that neither Stark nor Vistakula includes that the absorbent material has at least one absorbent material aperture axially aligned with the at least one aperture of the dimensionally stable frame.  The examiner respectfully disagrees.  The examiner in the previous office action had proposed utilizing wetting material rather that the outer material layer 164 in order to promote evaporative cooling.  As modified, now the material of layer 164 is the wetting material 46 from Vistakula.  This layer 164 
Applicant argues that the obviousness statement for claim 18 includes an oversight by the Office regarding that the dimensionally stable frame is made entirely of an absorbent material.  The examiner respectfully disagrees.  The Office Action includes two different interpretations of “stable frame” between claim 1 and claim 18.  In claim 1 the dimensionally stable frame is 166/170 whereas in claim 18 the frame is outer layer 164.  Therefore, when modifying claim 1 the material applied to the stable frame is modified, whereas in claim 18 the material of the frame itself is modified, and thus the entirety of the frame material is modified as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 20130087180) in view of Vistakula (US 8397518) and Nordstrom (US 20140259267).
Regarding claim 1, Stark describes an apparel thermo-regulatory system (system 111) comprising: an apparel item (inner material layer 162 and heat collector 132, see Fig. 2 for general configuration and Fig. 8b for specific configuration utilized) formed from a flexible material (flexible material, para. 0080), the apparel item having an outer-facing surface and an inner-facing surface (see annotated Fig. 8b below); a dimensionally stable frame (thermally insulating middle layer 166/170) having a first surface and a second surface opposite the first surface (see annotated Fig. 8b below), the dimensionally stable frame comprising at least one aperture (has an aperture to accommodate the module 10), the first surface of the dimensionally stable frame affixed to the outer- facing surface of the apparel item at a predetermined location (affixed to 162); 
a material (outer material layer 164) applied to the second surface of the dimensionally stable frame (166, see annotated Fig. 8b below), the material (164) having at least one material aperture axially aligned with the at least one aperture of the dimensionally stable frame (there is a hole in both the material 164 and 166 which are aligned with one another); 
and a thermoelectric module (thermoelectric generator 10) having a first surface and a second surface opposite the first surface (see annotated Fig. 8b below), the first surface of the thermoelectric module positioned adjacent to the inner-facing surface of the apparel item (162).

In related art for thermoelectric systems Vistakula describes the application of a wetting material 46 and outer layer 86 over a thermoelectric module (col. 6, ll. 66-67, col. 7 ll. 11-14, col. 8, ll. 54-57).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Stark to utilize wetting material 46 from Vistakula rather than outer material layer 164 in order to promote evaporative cooling (Vistakula, col 7, ll. 11-14) and thereby improve the efficiency of the thermoelectric generator.
The system of Stark does not explicitly describe that the module is releasably positioned within the at least one aperture of the dimensionally stable frame and the at least one absorbent material aperture of the absorbent material.
In related art for securing modules in garments, Nordstrom describes a similar apparatus in which the sensor can be removed and replaced (see Figs. 7A-10C).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Stark to include removable and replaceable modules so that the garment could be washed, or so that the module could be replaced if defective. 

    PNG
    media_image1.png
    367
    550
    media_image1.png
    Greyscale

Regarding claim 3, the system of Stark as modified includes the limitations of claim 3, but does not explicitly describe wherein the at least one aperture has a diameter between 23.6 mm and 26.6 mm.
Stark does describe that the top and bottom plates 14, 12 may be between 4 mm to 80, or more preferably between 5 to 25 mm (para. 0125).
Although Stark does not explicitly describe that the diameter of the hole to accommodate the module is between 23.6 mm and 26.6 mm it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application that the size of the aperture would be close to the size of the module (for example, between 23.6 mm and 26.6 mm).  Furthermore, the specification provides no criticality for these diameters and further states that diameters above and below these values are contemplated (para. 0054).  Therefore, because the only difference between the prior art and the claims is the relative dimensions of the claimed device and the 
Regarding claim 4, the system of Stark as modified includes wherein the first surface of the thermoelectric module comprises a heating surface (is the hot side of the device), and wherein the second surface of the thermoelectric module comprises a cooling surface (is the cold side of the device, see for example Fig. 2 depicting relative location of hot and cold).  
Regarding claim 5, the system of Stark as modified describes the limitations of claim 5 but does not explicitly describe wherein the first surface of the thermoelectric module has a diameter between 27 mm and 29 mm.
Stark does describe that the plate surfaces may be between 4 and 80 mm.  It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the size of the plates to be between 27 and 29 mm depending on the area of the body that the module is placed.  For example, an arm band article may include a larger module than one designed for a back.  
Furthermore, the specification provides no criticality for these diameters and further states that diameters above and below these values are contemplated (para. 0081).  Therefore, because the only difference between the prior art and the claims is the relative dimensions of the claimed device and the device with the relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the art cited (see MPEP 2144.04(IV)(A)).

Stark does describe that the plate surfaces may be between 4 and 80 mm or more preferably between 5 and 25 mm.  It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the size of the plates to be between 22 and 23 mm depending on the area of the body that the module is placed.  For example, an arm band article may include a larger module than one designed for a back.  
Furthermore, the specification provides no criticality for these diameters and further states that diameters above and below these values are contemplated (para. 0081).  Therefore, because the only difference between the prior art and the claims is the relative dimensions of the claimed device and the device with the relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the art cited (see MPEP 2144.04(IV)(A)).
Regarding claim 8, the system of Stark as modified includes wherein when the apparel item is in an as-worn configuration, the second surface of the thermoelectric module is in contact with a skin surface of a wearer (this is dependent on the wearer and is interpreted as intended use, user can put their hand over the module and touch the module).  
Regarding claim 9, the system of Stark as modified further comprises a power supply unit electrically coupled to the thermoelectric module (battery coupled to module, para. 0091).  

Regarding claim 18, the system of Stark as modified includes an apparel thermo-regulatory system (system 111) comprising: an apparel item (inner material layer 162 and heat collector 132, middle layer 166, see Fig. 2 for general configuration and Fig. 8b for specific configuration utilized) formed from a flexible material (flexible material, para. 0080), the apparel item having an outer-facing surface and an inner-facing surface (see annotated Fig. 8b below); a frame having a first surface and a second surface opposite the first surface (outer layer 164), the dimensionally stable frame comprising at least one aperture (has aperture to permit module to pass through), the first surface of the dimensionally stable frame affixed to the outer-facing surface of the apparel item at a predetermined location (affixed to 166); and a thermoelectric module (thermoelectric generator 10) having a first surface and a second surface opposite the first surface (see annotated Fig. 8b below), the first surface of the thermoelectric module positioned adjacent to the inner-facing surface of the apparel item (see annotated Fig. 8b below).
The system of Stark does not explicitly describe that the dimensionally stable frame is entirely formed of an absorbent material.
In related art for thermoelectric systems Vistakula describes the application of a wetting material 46 and outer layer 86 over a thermoelectric module (col. 6, ll. 66-67, col. 7 ll. 11-14, col. 8, ll. 54-57).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Stark to utilize wetting material 46 such as foam material (Vistakula, col. 7, l. 5) from Vistakula rather than 
The system of Stark does not explicitly describe that the module is releasably positioned within the at least one aperture of the dimensionally stable frame.
In related art for securing modules in garments, Nordstrom describes a similar apparatus in which the sensor can be removed and replaced (see Figs. 7A-10C).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Stark to include removable and replaceable modules so that the garment could be washed, or so that the module could be replaced if defective. 

    PNG
    media_image2.png
    367
    550
    media_image2.png
    Greyscale

Regarding claim 19, the system of Stark as modified further comprises a power supply unit electrically coupled to the thermoelectric module (battery coupled to module, para. 0091).  
. 
Claims 2, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 20130087180) in view of Vistakula (US 8397518), Nordstrom (US 20140259267) and Kirk et al. (US 20170164685).
Regarding claim 2, the system of Stark describes the limitations of claim 2, but does not explicitly describe wherein the dimensionally stable frame is formed from a thermoplastic polyurethane.
Stark does describe that an insulative material such as Aerogel (para. 0087), or flexible plastic (para. 0080).
In related art for apparel Kirk describes that both TPU foam and aerogel can be utilized in a system for providing insulation properties (para. 0106).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify Stark to replace the aerogel with TPU as the modification is the simple substitution of one art recognized material for another for the same purpose. 

Regarding claim 10, Stark describes an apparel thermo-regulatory system (system 111) comprising: an apparel item (inner material layer 162 and heat collector 132, see Fig. 2 for general configuration and Fig. 8b for specific configuration utilized) formed from a flexible material (flexible material, para. 0080), the apparel item having an outer-facing surface and an inner-facing surface (see annotated Fig. 8b above); 

a material (outer material layer 164) applied to the second surface of the dimensionally stable frame (166, see annotated Fig. 8b below), the material (164) having at least one material aperture axially aligned with the at least one aperture of the dimensionally stable frame (there is a hole in both the material 164 and 166 which are aligned with one another); and 
a thermoelectric module (thermoelectric generator 10) having a first surface and a second surface opposite the first surface (see annotated Fig. 8b above), the first surface of the thermoelectric module positioned adjacent to the inner-facing surface of the apparel item (162) wherein the first surface of the thermoelectric module and the second surface of the thermoelectric module respectively comprise a heating surface and a cooling surface opposite the heating surface (one side is adjacent a heated area and therefore is a heating surface, and the other side is adjacent a cooled area and is therefore a cooling surface, see Fig. 2).  
The system of Stark does not explicitly describe wherein the dimensionally table frame is formed from a thermoplastic polyurethane.
Stark does describe that an insulative material such as Aerogel (para. 0087), or flexible plastic (para. 0080).

Therefore it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify Stark to replace the aerogel with TPU as the modification is the simple substitution of one art recognized material for another for the same purpose. 
The system of Stark does not explicitly describe that the material is an absorbent material.
In related art for thermoelectric systems Vistakula describes the application of a wetting material 46 and outer layer 86 over a thermoelectric module (col. 6, ll. 66-67, col. 7 ll. 11-14, col. 8, ll. 54-57).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Stark to utilize wetting material 46 from Vistakula rather than outer material layer 164 in order to promote evaporative cooling (Vistakula, col 7, ll. 11-14) and thereby improve the efficiency of the thermoelectric generator.
The system of Stark does not explicitly describe that the module is releasably positioned within the at least one aperture of the dimensionally stable frame and the at least one absorbent material aperture of the absorbent material.
In related art for securing modules in garments, Nordstrom describes a similar apparatus in which the sensor can be removed and replaced (see Figs. 7A-10C).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Stark to include removable 
Regarding claim 11, the system of Stark as modified includes the limitations of claim 11, but does not explicitly describe wherein the at least one aperture has a diameter between 23.6 mm and 26.6 mm.
Stark does describe that the top and bottom plates 14, 12 may be between 4 mm to 80, or more preferably between 5 to 25 mm (para. 0125).
Although Stark does not explicitly describe that the diameter of the hole to accommodate the module is between 23.6 mm and 26.6 mm it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application that the size of the aperture would be close to the size of the module (for example, between 23.6 mm and 26.6 mm).  Furthermore, the specification provides no criticality for these diameters and further states that diameters above and below these values are contemplated (para. 0054).  Therefore, because the only difference between the prior art and the claims is the relative dimensions of the claimed device and the device with the relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the art cited (see MPEP 2144.04(IV)(A)).
Regarding claim 12, the system of Stark as modified includes wherein a polarity of the thermoelectric module is selectively reversible such that the cooling surface becomes the heating surface and the heating surface becomes the cooling surface for selectively cooling or heating a wearer of the apparel item (heat source and heat sink can be reversed which would reverse polarity, see para. 0111).  

Stark does describe that the plate surfaces may be between 4 and 80 mm.  It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the size of the plates to be between 27 and 29 mm depending on the area of the body that the module is placed.  For example, an arm band article may include a larger module than one designed for a back.  
Furthermore, the specification provides no criticality for these diameters and further states that diameters above and below these values are contemplated (para. 0081).  Therefore, because the only difference between the prior art and the claims is the relative dimensions of the claimed device and the device with the relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the art cited (see MPEP 2144.04(IV)(A)).
Regarding claim 14, the system of Stark as modified describes the limitations of claim 14 but does not explicitly describe wherein the second surface of the thermoelectric module has a diameter between 22 mm and 23 mm 
Stark does describe that the plate surfaces may be between 4 and 80 mm or more preferably between 5 and 25 mm.  It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the size of the plates to be between 22 and 23 mm depending on the area of the body that the module is placed.  For example, an arm band article may include a larger module than one designed for a back.  

Regarding claim 16, the system of Stark as modified includes wherein when the apparel item is in an as-worn configuration, the second surface of the thermoelectric module is in contact with a skin surface of a wearer (this is dependent on the wearer and is interpreted as intended use, user can put their hand over the module and touch the module).  
Regarding claim 17, the system of Stark as modified further comprises a power supply unit electrically coupled to the thermoelectric module (battery coupled to module, para. 0091).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 20130087180) in view of Vistakula (US 8397518), Nordstrom (US 20140259267) and Begriche et al. (US 20180249767).
Regarding claim 7, the system of Stark as modified describes the limitations of claim 7 but does not explicitly describe wherein the dimensional stable frame comprises perforations with openings smaller than the at least one aperture of the dimensionally stable frame.  

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the frame of Stark to be perforated such as suggested in Begriche in order to provide additional flexibility to the component (Begriche, para. 0165).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 20130087180) in view of Vistakula (US 8397518), Nordstrom (US 20140259267), Kirk et al. (US 20170164685), and Begriche et al. (US 20180249767).
Regarding claim 15, the system of Stark as modified describes the limitations of claim 15 but does not explicitly describe wherein the dimensional stable frame comprises perforations with openings smaller than the at least one aperture of the dimensionally stable frame.  
In related art for apparel and securing electronic components, Begriche describes a similar structure that includes a perforated frame (4038) that includes perforations that are smaller than the at least one aperture (for electrode 4030, Fig. 49).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the frame of Stark to be perforated such as suggested in Begriche in order to provide additional flexibility to the component (Begriche, para. 0165).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK J. LYNCH/Examiner, Art Unit 3732     

/ALISSA L HOEY/Primary Examiner, Art Unit 3732